           Case 2:16-cv-02088-GMN-EJY Document 34 Filed 08/28/20 Page 1 of 5



 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     KAREN TORRES, on behalf of C.J.G. (a            )
 4   minor)                                          )
 5
                                                     )        Case No.: 2:16-cv-02088-GMN-EJY
                          Plaintiff,                 )
 6         vs.                                       )                     ORDER
                                                     )
 7   ANDREW SAUL,                                    )
                                                     )
 8
                          Defendant.                 )
 9

10          Pending before the Court is the Motion to Remand, (ECF No. 20), filed by Plaintiff
11   Karren Torres (“Plaintiff”) on behalf of her son C.J.G. (“Claimant”). Also pending before the
12   Court is the Cross-Motion to Affirm, (ECF No. 26), filed by Defendant Andrew Saul
13   (“Defendant”). These motions were referred to the Honorable Elayna J. Youchah, United
14   States Magistrate Judge, for a report of findings and recommendations pursuant to 28 U.S.C.
15   §§ 636 (b)(1)(B) and (C). Judge Youchah subsequently entered the Report and
16   Recommendation (“Report”), (ECF No. 30), recommending Plaintiff’s Motion be denied and
17   Defendant’s Cross-Motion be granted. Plaintiff timely filed an Objection, (ECF No. 31), to the
18   Report, and Defendant filed a Response, (ECF No. 32).
19   I.     BACKGROUND
20          The parties do not object to the factual presentation in the Report. Therefore, the Court
21   adopts the factual representation in the Report and will detail factual and procedural
22   background in the discussion section of this Order as necessary to explain the Court’s holding.
23   II.    LEGAL STANDARD
24          A party may file specific written objections to the findings and recommendations of a
25   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);


                                                Page 1 of 5
            Case 2:16-cv-02088-GMN-EJY Document 34 Filed 08/28/20 Page 2 of 5



 1   D. Nev. Local R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
 2   determination of those portions of the Recommendation to which objections are made. Id. The
 3   Court may accept, reject, or modify, in whole or in part, the findings or recommendations made
 4   by the Magistrate Judge. 28 U.S.C. § 636(b)(1); D. Nev. Local R. IB 3-2(b).
 5          A federal court’s review of an ALJ’s decision on social security disability is limited to
 6   determining only (1) whether the ALJ’s findings were supported by substantial evidence, and
 7   (2) whether the ALJ applied the proper legal standards. Smolen v. Chater, 80 F.3d 1273, 1279
 8   (9th Cir. 1996); Delorme v. Sullivan, 924 F.2d 841, 846 (9th Cir. 1991). Substantial evidence is
 9   “more than a mere scintilla but less than a preponderance; it is such relevant evidence as a
10   reasonable mind might accept as adequate to support a conclusion.” Vasquez v. Astrue, 572
11   F.3d 586, 591 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir.
12   1995)).
13   III.   DISCUSSION
14          The Court now addresses Plaintiff’s arguments seriatim.
15          A.     Harmless Error
16          The Ninth Circuit recognizes that “harmless error applies in the Social Security context.”
17   Stout v. Commissioner, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006) (citation
18   omitted). As explained in Stout, a harmless error is one “where the mistake was nonprejudicial
19   to the claimant or irrelevant to the ALJ’s ultimate disability conclusion.” Id. at 1055.
20          Here, Plaintiff argues that the ALJ erred by not indicating what weight, if any, was given
21   to the opinion of Ms. Barragan, Claimant’s first grade teacher. (Obj. at 2, ECF No. 31). The
22   ALJ’s decision shows Ms. Barragan’s statements are summarized throughout; however, the
23   decision does not specifically identify the weight the ALJ attributed to Ms. Barragan’s
24   statements. (See A.R. at 18–34, ECF No. 19). In the Report, Judge Youchah indicates that
25   while Plaintiff contends the ALJ erred, Plaintiff does not provide any analysis as to whether the


                                                 Page 2 of 5
           Case 2:16-cv-02088-GMN-EJY Document 34 Filed 08/28/20 Page 3 of 5



 1   error was harmless. (R. & R. at 9, 17, ECF No. 30). Plaintiff’s Objection to the Report
 2   summarily states that the error was not harmless but provides no further explanation. (Obj. at
 3   2). Because Plaintiff fails to show that the ALJ’s error, if any was committed, was not
 4   harmless, this argument fails. McLeod v. Astrue, 640 F.3d 881, 887–88 (9th Cir. 2011)
 5   (providing plaintiff has the burden of demonstrating not only that the ALJ erred, but that the
 6   error caused a “substantial likelihood of prejudice.”).
 7          Plaintiff next argues that the ALJ “says nothing about his opinion in relation to [state
 8   agency consultant] Dr. Roldan’s opinion.” (Id.). However, the ALJ summarized Dr. Rolan’s
 9   opinions and indicated that he gave “significant weight to the opinions of the State agency
10   consultant[s] . . . .” (A.R. at 24). The Court, therefore, finds this argument is without merit.
11          Plaintiff further contends that the ALJ’s “opinion analysis is incomplete, not addressing
12   the discrepancy between the State Agency opinions, the impact of the examining opinion’s
13   vagueness on the non-examining opinions, or the application, if any, of Ms. Barragan’s
14   opinion.” (Obj. at 2–3). Regarding this argument, Judge Youchah explained that “Plaintiff fails
15   to point out that the ALJ rejected the state consultants’ opinion that Claimant had no limitation
16   in moving about and manipulating objects, rendering this error, if it was one, harmless.” (R. &
17   R. at 9). Again, Plaintiff’s Objection fails to provide any discussion as to whether the error was
18   harmless. Plaintiff’s argument is, therefore, unavailing.
19          B.     Claimant’s Ability to Move About and Manipulate Objects
20          Plaintiff next argues that Ms. Barragan’s Teacher Assessment and Dr. Mayers’s
21   observations that Plaintiff has a poor grip with inability to use a pencil well, (A.R. at 261),
22   support a finding that Claimant has a marked limitation, rather than a less than marked
23   limitation, as the ALJ determined.
24          The Court finds that the ALJ’s determination is supported by substantial evidence.
25   Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (explaining that substantial evidence is


                                                 Page 3 of 5
           Case 2:16-cv-02088-GMN-EJY Document 34 Filed 08/28/20 Page 4 of 5



 1   “more than a mere scintilla but less than a preponderance; it is such relevant evidence as a
 2   reasonable mind might accept as adequate to support a conclusion.”). Indeed, in arriving at his
 3   determination, the ALJ considered a Child Function Report in which Plaintiff wrote that she
 4   felt that Claimant had no limitations in his physical abilities. (A.R. at 31). The ALJ also relied
 5   on treatment notes which indicated that Claimant was able to balance on one foot, skip, and tie
 6   a knot. (Id.). Additionally, the ALJ considered, inter alia, Ms. Barragan’s Teacher Assessment
 7   in which she indicated that Claimant had some slight and some obvious problems in moving
 8   about and manipulating objects. (Id.). To the extent there is some additional evidence one
 9   could argue that supports a finding of a marked limitation in this area, the Court cannot
10   substitute its judgment for that of the ALJ. Estrada ex rel. J.E. v. Astrue, No. CV-10-3117,
11   2012 WL 3779917 *2 (E.D. Wash., August 31, 2012) (citation omitted). As such, Plaintiff’s
12   Objection is overruled as to this argument.
13          C.     Claimant’s Ability to Caring for Himself
14          Lastly, Plaintiff argues that the ALJ erred in finding Claimant has a less than marked
15   limitation in the domain of caring for himself. In arriving at this conclusion, the ALJ cited,
16   inter alia, Plaintiff’s testimony; Claimant’s two-month history of an inability to control his
17   bladder as reported in Southwest Medical’s June 2014 notes; Dr. Mayers’s May 24, 2013 report
18   stating Claimant “has accidents through the night and wore pull-ups,” (A.R. at 33); Dr.
19   Mayers’s report indicating “[C]laimant was dressed and groomed nicely and neatly” and that
20   “Claimant was able to clean and dress himself in about 30 minutes with one or two reminders
21   from his mother,” (A.R. at 33); and the Teacher’s Assessment, in which Ms. Barragan states
22   Claimant has no problem caring for himself, (A.R. at 33, 222).
23          Plaintiff argues that “[t]he ALJ did not adequately weight these facts in relation to one
24   another. Under the substantial evidence standard, it would be unreasonable to conclude that
25   Ms. Barragan was sufficiently informed as to how much help Claimant had in preparing for the


                                                   Page 4 of 5
           Case 2:16-cv-02088-GMN-EJY Document 34 Filed 08/28/20 Page 5 of 5



 1   school day at home.” (Obj. at 5). Again, Plaintiff does not provide the Court an adequate basis
 2   to reject the ALJ’s finding. Simply pointing to some potentially contrary evidence does not
 3   suffice to show that an ALJ’s decision is not supported by substantial evidence. Cf. Shaibi v.
 4   Berryhill, 883 F.3d 1102, 1108 (9th Cir. 2017). It is for the ALJ to evaluate the record before
 5   him and make reasonable conclusions therefrom. See, e.g., Burch, 400 F.3d at 679 (“Where
 6   evidence is susceptible to more than one rational interpretation, it is the ALJ’s conclusion that
 7   must be upheld.”). The Court finds that the ALJ’s finding is supported by substantial evidence.
 8   Therefore, Plaintiff’s objection is overruled.
 9   IV.    CONCLUSION
10          IT IS HEREBY ORDERED that Plaintiff’s Objection, (ECF No. 31), is
11   OVERRULED.
12          IT IS FURTHER ORDERED that the Report and Recommendation, (ECF No. 30), is
13   ACCEPTED and ADOPTED in full.
14          IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand, (ECF No. 20), is
15   DENIED, and Defendant’s Cross-Motion to Affirm, (ECF No. 26), is GRANTED.
16          The Clerk of the Court shall enter judgment accordingly and close the case.
17          DATED this _____
                        28 day of August, 2020.
18

19
                                                      ___________________________________
20                                                    Gloria M. Navarro, District Judge
                                                      United States District Court
21

22

23

24

25



                                                 Page 5 of 5
